—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered September 20, 1991, convicting him of assault in the first degree (two counts), robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly disqualified for cause a juror whose brother was being prosecuted by the Kings County District Attorney’s office in the same court and at the same time as the defendant’s trial (see, People v Dockery, 204 AD2d 477 [de*485cided herewith]). Balletta, J. P., Miller, Hart and Krausman, JJ., concur.